IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                      Assigned January 3, 2013

                     MELINDA SANFORD v. RICKY BAINES ET AL.

                      Appeal from the Chancery Court for Wilson County
                       No. 2012CV289 Charles K. Smith, Chancellor


                    No. M2012-02599-COA-R3-CV - Filed January 9, 2013


        This is an appeal from an order granting a Motion for Default and authorizing the
clerk and master to sell the parties’ real property. Because the order appealed does not
resolve all the claims between the parties, we dismiss the appeal for lack of a final judgment.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

P ATRICIA J. C OTTRELL, P.J., M.S.; A NDY D. B ENNETT AND R ICHARD H. D INKINS, JJ.

Ronnie Baines, Whiteville, Tennessee, Pro Se.

Anthony Ensley Hagan, Lebanon, Tennessee, for the appellee, Melinda Sanford.


                                    MEMORANDUM OPINION 1

       One of the defendants, Ronnie Baines, has filed a notice of appeal from an order
entered on October 25, 2012, granting the plaintiff’s Motion for Default and authorizing the
clerk and master to sell the parties’ real property. The plaintiff has filed a motion to dismiss
the appeal for lack of a final judgment. Mr. Baines has not filed a response.



       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn.2003); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL 3202757 at *8
(Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates
fewer than all the claims between all the parties is subject to revision at any time before the
entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate
of Henderson, 121 S.W.3d at 645.

      The October 25, 2012 order does not dispose of all the claims between the parties.
The order specifically reserves for a further hearing “approval of the sale of the real property,
the award of attorney’s fees, and any remaining issues.” Accordingly, the order is not a final
judgment and is not subject to an appeal as of right pursuant to Tenn. R. App. P. 3.

       The appeal is hereby dismissed without prejudice to the filing of a new appeal once
a final judgment has been entered. The case is remanded to the trial court for further
proceedings consistent with this opinion. The costs of the appeal are taxed to Ronnie Baines
for which execution may issue.




                                                     PER CURIAM




                                               -2-